COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Daniel Gonzalez Rodriguez v. The State of Texas

Appellate case number:    01-13-00778-CR

Trial court case number: 1380317

Trial court:              351st District Court of Harris County

        Appellant’s Motion for Leave to File Appellant’s Brief is GRANTED. Appellant’s brief
is considered timely filed as of February 19, 2015.
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: February 24, 2015